DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/25/2022 has been entered.  Claims 2 and 7 have been cancelled.  Therefore, claims 1 and 3-6 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "ELECTRONIC APPARATUS COMPRISING FIRST AND SECOND FLEXIBLE BOARDS THAT EXTEND FROM A FIRST CHASSIS TO A SECOND CHASSIS"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the electronic apparatus of claim 1, in particular, a first chassis; a second chassis connected to the first chassis via a hinge and that rotates on the hinge; a first display board, in the second chassis, that controls the first display; a second display board, in the second chassis, that controls the second display; a first flexible board that extends from the first chassis to the second chassis and connects the first display and the first display board; and a second flexible board that extends from the first chassis to the second chassis and connects the second display and the second display board, wherein the first chassis comprises: a first glass plate that covers the first display surface and constitutes the front surface of the first chassis; a second glass plate that covers the second display surface and constitutes the rear surface of the first chassis; and a frame that supports the first glass plate and the second glass plate and constitutes lateral surfaces of the first chassis, and in the first chassis, the first flexible board and the second flexible board are displaced in a plane direction of the first chassis.  The closest prior art of Yamazaki et al. (U.S. 2005/0264471) discloses an electronic apparatus (Fig. 6B) comprising: a first chassis (1131, Fig. 6B); a second chassis (1108, Fig. 6B) connected to the first chassis (1131, Fig. 6B) via a hinge (1111, Fig. 6B) and that rotates on the hinge; a first display (1122, Fig. 6B) in the first chassis (1131, Fig. 6B) with a first display surface (outer surface of 1122, Fig. 6B) facing a front surface of the first chassis (left surface of 1131, Fig. 6B); and a second display (1121, Fig. 6B) in the first chassis (1131, Fig. 6B) with a second display surface (outer surface of 1121, Fig. 6B) facing a rear surface of the first chassis (right surface of 1131, Fig. 6B), wherein the first chassis (1131, Fig. 6B) comprises: a first plate (9307, Fig. 12) that covers the first display surface (outer surface of 1122, Figs. 6B and 12) and constitutes the front surface of the first chassis (1131, Figs. 6B and 12); a second plate (9304, Fig. 12; page 7, para [0107]) that covers the second display surface (outer surface of 1121, Figs. 6B and 12) and constitutes the rear surface of the first chassis (1131, Figs. 6B and 12); and a frame (frame portion of 9311 surrounding 9304, Fig. 12; page 7, para [0107]) that supports the first plate (9307, Fig. 12) and the second plate (9304, Fig. 12) and constitutes lateral surfaces of the first chassis (1131, Fig. 6B).  However, Yamazaki fails to disclose all the combination of features including “a first display board, in the second chassis, that controls the first display; a second display board, in the second chassis, that controls the second display; a first flexible board that extends from the first chassis to the second chassis and connects the first display and the first display board; and a second flexible board that extends from the first chassis to the second chassis and connects the second display and the second display board…and in the first chassis, the first flexible board and the second flexible board are displaced in a plane direction of the first chassis” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the electronic apparatus of Yamazaki to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 3-6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi et al. (U.S. 2005/0068717), Holung et al. (U.S. 2016/0070310), and Yamazaki et al. (U.S. 2017/0148866) disclose an electronic device comprising a first chassis and a second chassis connected to each other but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871